PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-7358


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

THOMAS ANDREW MILLS, SR.,

                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:03-cr-00249-BR-1)


Argued:   September 17, 2014                 Decided:   December 8, 2014


Before MOTZ and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by published opinion.   Judge Motz wrote the majority
opinion, in which Senior Judge Davis joined. Judge Floyd wrote
a separate opinion dissenting in part and concurring in the
judgment.


ARGUED: Benjamin Paul Fryer, MOORE & VAN ALLEN PLLC, Charlotte,
North Carolina, for Appellant. Shailika K. Shah, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.
ON BRIEF: Benjamin M. Pickett, MOORE & VAN ALLEN PLLC,
Charlotte, North Carolina; Adam H. Charnes, Richard D. Dietz,
KILPATRICK  TOWNSEND  &   STOCKTON  LLP,  Winston-Salem,  North
Carolina, for Appellant.     Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.




                          2
DIANA GRIBBON MOTZ, Circuit Judge:

     Thomas Andrew Mills, Sr. petitioned the district court for

a certificate of actual innocence after his felon-in-possession

conviction was vacated.         A court may grant such a certificate, a

prerequisite for recovering from the Government compensation for

wrongful incarceration, only in those rare cases in which it

finds a previously convicted defendant to be truly innocent.

The district court determined that this is not such a case and

denied Mills’s petition.         We affirm.



                                         I.

     On January 22, 2003, Mills sold a rifle and a shotgun, both

of which had been stolen, to the owner of a pawn shop in North

Carolina.     Mills had a lengthy criminal history, including seven

prior   North     Carolina      felony        convictions     for   breaking     and

entering and one conviction for larceny.                 A federal jury in the

Eastern District of North Carolina convicted Mills of being a

felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1)     and   §   924   (2012).        The    district   court   sentenced

Mills to 180 months’ imprisonment.

     Following our decision in United States v. Simmons, 649
F.3d 237 (4th Cir. 2011) (en banc), Mills filed a 28 U.S.C.

§ 2241 motion for writ of habeas corpus.                 He argued that Simmons

rendered    his   conviction     for     being    a   felon    in   possession    in

                                          3
violation         of    §   922(g)(1)          improper.        The   Government           did    not

oppose      the        motion.          Accordingly,       on    October       4,     2012,       the

district court granted Mills’s § 2241 motion and vacated his

conviction in light of Simmons.                        The court ruled that his seven

prior North Carolina convictions, although felonies under state

law,    did       not    constitute           felonies    for    purposes       of    18       U.S.C.

§ 922(g)(1) because Mills could not have been imprisoned for

more than one year for any of them.

       On     January       31,    2013,        Mills    moved    for    a    certificate          of

actual innocence under 28 U.S.C. § 2513 (2012).                                 A person must

obtain such a certificate before recovering damages from the

Government         for      unjust       imprisonment       under       28    U.S.C.       §     1495

(2012).          The Government moved to dismiss Mills’s motion for a

certificate of innocence, contending that Mills had failed to

prove       two     of      the    three        required        predicates      for        such     a

certificate.            The district court denied Mills’s motion.                              United

States      v.     Mills,       2013 WL 3864304     (E.D.N.C.         July    24,    2013).

Mills then filed this appeal.



                                                 II.

        Section         2513,     the    “unjust        convictions      and        imprisonment

statute,” provides in pertinent part:

             (a) Any person suing under section 1495 of this
        title must allege and prove that:


                                                  4
           (1) His conviction has been reversed or set aside
      on the ground that he is not guilty of the offense of
      which he was convicted, or on new trial or rehearing
      he was found not guilty of such offense, as appears
      from the record or certificate of the court setting
      aside or reversing such conviction, or that he has
      been pardoned upon the stated ground of innocence and
      unjust conviction and
           (2) He did not commit any of the acts charged or
      his acts, deeds, or omissions in connection with such
      charge constituted no offense against the United
      States, or any State, Territory or the District of
      Columbia, and he did not by misconduct or neglect
      cause or bring about his own prosecution.

      The plain language of § 2513(a) thus requires a petitioner

to both “allege and prove” three predicates.                See United States

v. Graham, 608 F.3d 164 (4th Cir. 2010).                 First, the petitioner

must establish that the record of the court setting aside or

reversing his conviction demonstrates that the court did so on

the ground that he is not guilty of the offense for which he was

convicted.    Second, the petitioner must prove that he did not

commit any of the acts charged, or that those acts or related

acts constituted     no   crime    against   the    United      States,   or   any

State,   Territory   or    the    District   of    Columbia.        Third,     the

petitioner must demonstrate that he did not by misconduct or

neglect cause or bring about his own prosecution.

      Although § 2513 has been in effect for many years, we have

had the opportunity to examine it only once before.                  In Graham,

we   recognized   that    “Congress   clearly      did    not   provide   in   the

unjust conviction and imprisonment act an avenue for monetary


                                      5
compensation       to    all    whose       criminal         convictions       are   reversed

after incarceration.”              Id. at 171.              Rather, the provisions of

§ 2513    work    in     tandem      to    ensure         that   only   a    truly   innocent

petitioner       is     eligible      for       a       certificate     of    innocence    and

subsequent compensation from the Government.                                 As the Seventh

Circuit recently noted,

     [m]any people believe that persons who spend time in
     prison   without   a   valid   conviction   should   be
     compensated.   That is not, however, what § 1495 and
     § 2513 [the unjust conviction statutes] do.        They
     compensate only persons who are actually innocent --
     whether because they did not do what the indictment
     charged or because what they did is not a crime.

Pulungan v. United States, 722 F.3d 983, 985 (7th Cir. 2013).

     A    district         court          has       “substantial        discretion”       when

determining whether to grant or deny a certificate of innocence

pursuant to 18 U.S.C. § 2513.                           Graham, 608 F.3d at 166.             We

affirm such a denial “unless the [district] court abused its

discretion, or unless the findings underlying its decision were

clearly erroneous.”            Id. at 172 (quoting Betts v. United States,

10 F.3d 1278, 1283 (7th Cir. 1993)) (internal quotation marks

omitted).



                                                III.

     In    this       case,    the    district           court   recognized      that     Mills

satisfied    the       first    predicate           but    denied     the    certificate    of

innocence on the ground that Mills failed to carry his “rigorous

                                                    6
burden” with respect to the third predicate.                          Mills, 2013 WL
3864304 at *4.        We may affirm, however, on the ground that Mills

failed to establish any one of the three predicates.                            See, e.g.,

United    States    v.     Moore,    709 F.3d 287,   293    (4th    Cir.    2013).

Because we conclude that Mills did not satisfy the second § 2513

predicate,    we    do     not    reach    the    question     of    whether       he   also

failed to satisfy the third.

     The     second      predicate         for    a     certificate        of    innocence

mandates that a petitioner allege and prove that he “did not

commit any of the acts charged or [that] his acts, deeds, or

omissions in connection with such charge constituted no offense

against    the     United    States,       or     any   State,      Territory      or   the

District of Columbia.”            28 U.S.C. § 2513(a)(2) (emphasis added). 1

Thus, Mills can satisfy the second predicate only by proving

either (a) he did not commit any of the acts charged or (b)

those acts, or related acts, constituted no crime against the

United    States,     or    any     State,       Territory    or    the     District     of

Columbia.



     1
       Although the Government seems to suggest the contrary, see
Appellee’s Br. 14-17, as Mills contends and the district court
held, these two parts of the second predicate are disjunctive.
See, e.g., United States v. Keegan, 71 F. Supp. 623, 638
(S.D.N.Y. 1947) (holding after a thorough analysis of the
relevant legislative history that Hadley v. United States, 66 F.
Supp. 140 (Ct. Cl. 1946), erred in placing a conjunctive “and”
between the two elements).


                                             7
       The   district       court    expressly            found    that     Mills     had    not

proved (b) because “[w]hile in hindsight defendant’s acts do not

constitute      the      federal    offense         of    felon    in      possession       of    a

firearm . . . they did constitute an offense against the state

of North Carolina.”              Mills, 2013 WL 3864304, at *3.                    Mills does

not argue to the contrary -- and for good reason.                                  The record

unquestionably demonstrates that on January 22, 2003, Mills, who

had    multiple       convictions         for        state      felonies,         nevertheless

possessed two firearms.             This possession violated North Carolina

law barring those previously convicted of state felonies from

possessing firearms.              See N.C. Gen. Stat. § 14-415.1(a).                        Thus

Mills cannot prove that the acts he committed on January 22,

2003    “constituted        no    offense       against      .    .    .    any    State,”       as

required     by     the     second       part       of    the     second      predicate          of

§ 2513(a)(2).

       The district court, however, did not resolve the question

of whether Mills established the first part of that predicate --

that he “did not commit any of the acts charged.”                                    Id.     The

court noted that “[t]o be sure, on 22 January 2003, defendant

possessed both of the subject firearms, as charged,” but the

court believed it was unclear whether the change in law worked

by    Simmons     “now    means     he   did        not   commit      the   acts    charged.”

Mills, 2013 WL 3864304, at *3.



                                                8
       The     first     part    of   the     second     §   2513   predicate     plainly

requires a petitioner to prove that he did not commit “any of

the acts charged.”              This means that when an indictment charges

more than one act, if a petitioner commits any of the acts

charged,     he   is     not    eligible      for    a   certificate    of    innocence.

With    this    understanding         of     the    statute   in    mind,    we   turn   to

Mills’s case.



                                              IV.

       Here, Mills concedes that he violated North Carolina law.

The only question that remains is whether Mills committed “any

of the acts charged.”              Mills’s own concession demonstrates that

he undoubtedly possessed firearms on January 22, 2003, and thus

committed at least one of the “acts charged.”

       Mills maintains, to the contrary, that he has proved he did

not    commit     “any    of    the   acts     charged.”        Appellant’s       Br.    19.

According to Mills, he thus “readily satisfie[s]” the first part

of the second predicate.                This argument rests on Mills’s view

that the only act the Government charged here was possession of

a   firearm     while     having      been    previously      convicted      of   a   crime

punishable by more than one year in prison.                           In other words,

Mills contends that the only way he could have committed “any of

the acts charged” is if he satisfied all of the elements of

§ 922(g)(1).

                                               9
       This reading of the statute is clearly incorrect.                                Section

922(g) does not, as Mills would have it, criminalize the act of

possessing-a-firearm-while-being-a-felon.                         Rather,         it    renders

the possessory act a criminal one, and then applies the statute

only to a limited subset of people -- convicted felons.                                  That,

in light of Simmons, Mills is no longer part of the class to

whom the statute applies, does not mean that he did not commit

the possessory act.              It simply means the act was not a federal

crime.     The Supreme Court, in Old Chief v. United States, 519
U.S. 172    (1997),         expressly     endorsed       this       construction         of

§ 922(g).           There, the Court held that a defendant’s “felony-

convict    status”         is    “an   element      entirely      outside         the   natural

sequence       of    what    the    defendant       is   charged       with       thinking   or

doing” in a § 922(g)(1) prosecution.                     Id. at 191.

       Moreover,          Mills’s      approach      would       render       §    2513(a)(2)

internally inconsistent.               Like the defendant in Osborn v. United

States, Mills improperly treats the “alleged criminal acts as

indistinguishable               from    the        statutory       provisions            [here,

§ 922(g)(1)] under which he was charged.”                           322 F.2d 835, 841

(5th Cir. 1963).             By failing to recognize that federal statutes

have distinct, and separable elements, Mills collapses into a

single requirement the two separate requirements of the second

predicate       of    §     2513(a)(2).       Under       such    an    approach,         every

reversal       of     a      federal     conviction        would        necessitate          the

                                              10
conclusion not only that the defendant’s acts did not violate

federal law but also that he did not commit “any of the acts

charged” for purposes of § 2513(a)(2). 2

     But the very reason these two parts of § 2513(a)(2) are

disjunctive is because they impose different requirements.                 The

first requires that the petitioner prove he did not commit the

acts charged.     If the petitioner is able to prove this, there is

no need to move to the second requirement.              If the petitioner

cannot satisfy the first requirement, then he must satisfy the

second,   which   requires   him   to    prove   that   his   acts   did   not

violate federal or state law.           As the Fifth Circuit explained,

“[i]f he did not commit the act charged it would be immaterial

whether the act was unlawful, and conversely, if the act was not

criminal it should make no difference whether he had done it.”

Osborn, 322 F.2d at 841.           It must be, then, that the “acts




     2
       For example, when the Government indicts a defendant for
malicious burning of military property in violation of 18 U.S.C.
§ 81 (2012), the indictment must allege all of the elements of
the crime.   But in Mills’s view, all of these elements would
constitute only a single “act[] charged” for purposes of § 2513.
Thus reversal of a defendant’s § 81 conviction solely because
the building he burned was later found not to be on military
soil would necessarily prove, according to Mills, that the
defendant did not commit “any of the acts charged.” In addition
to being absurd, this would render the first part of the second
§ 2513 predicate redundant.


                                    11
charged”     and     “the    offense    against       the   United       States”    pose

distinct inquiries. 3

      Mills poses a hypothetical that he contends supports his

claim that he satisfies the second § 2513 predicate.                              In the

hypothetical, a court reverses the conviction of a defendant

charged with murder, finding him not guilty because new evidence

establishes that the killing was in self-defense.                        Reply Br. 3.

There, the defendant committed the “acts charged” by killing

another person, but the acts were not “an offense against the

United     States,    or    any   State,      Territory,      or   the    District    of

Columbia.”           §      2513(a)(2).             Accordingly,     although        the

hypothetical defendant would not have satisfied the first part

of   the    second       predicate     (he    did    commit    any   of     the    “acts

charged”), he would have satisfied the second part (the acts

      3
        The Seventh Circuit recently said as much in a case
involving a vacated conviction for attempt to export a “defense
article” without a license in violation of 22 U.S.C. § 2778
(2012).    Pulungan v. United States, 722 F.3d 983 (7th Cir.
2013). Pulungan was acquitted because the Government presented
no evidence from which a jury could find that the item was a
“defense article.”   But when the district court later granted
Pulungan a certificate of innocence, the Seventh Circuit
reversed. The court had no trouble concluding that Pulungan had
not satisfied the first part of the second predicate, i.e. he
had not proved that he did not commit “any of the acts charged.”
See id. at 985.     Remand was necessary to determine whether
Pulungan could satisfy the second part of the second predicate
–- whether he could prove that his acts did not constitute a
crime. Unlike Pulungan, Mills concedes (and the district court
held) that the acts he committed did constitute a crime
(violation of North Carolina law).         Remand is therefore
unnecessary here.


                                             12
were not crimes).          Thus, the hypothetical defendant would have

satisfied his burden under the second § 2513 predicate.                              But

Mills’s     contention     that   he,   like     the    hypothetical      defendant,

satisfies this burden fails.

      Rather, in the same way that the act of “killing” can be

separated from “with malice aforethought” in the hypothetical,

the   act    of    “possession    of    a    firearm”       in   this   case   can   be

separated from “having been previously convicted of a felony.”

Mens rea and felon status are, to be sure, not exact analogues,

but both constitute requirements for certain crimes that can be

separated from the “acts charged.” 4

      The only plausible reading of § 2513 is that possessing a

firearm is an “act charged” against Mills.                       The district court

found and the record supports the finding that Mills possessed

two firearms.           Mills, 2013 WL 3864304 at *3.               Mills does not

challenge this finding.           Thus Mills did not, and cannot, prove

that he “did not commit any of the acts charged,” and so cannot

satisfy the first part of the second predicate of § 2513(a)(2).

Because he concedes that he also did not prove the alternative

second      part   of    that   predicate,       he    is    not    entitled    to    a

certificate of innocence.

      4
       Mills’s hypothetical also demonstrates that Mills himself
recognizes that the two parts of the second § 2513 predicate do
not collapse into each other, but instead set forth different
requirements.


                                            13
                                           V.

       Before concluding, we offer a few words about our friend’s

concurrence/dissent.               First, notwithstanding his suggestion to

the contrary, we of course agree that the text of the statute

controls here.            That text requires the result we have reached

here. 5

       Despite his emphasis on the text, our colleague spends a

good       deal      of     time     plumbing      the     legislative       history.

Unquestionably, that history, like the plain language of the

statute, establishes that the two parts of the second predicate

are disjunctive.            Here, Mills conceded that he could not satisfy

the second part of the second predicate, and that is why our

holding that he cannot satisfy the first part of the second

predicate dooms his claim.               If a petitioner (unlike Mills but

like       the    “wholly    innocent”    postal      worker     described   by   the

dissent), could satisfy the second part of the second predicate

by demonstrating that the acts he committed did not constitute a

crime,       his    failure    to     satisfy   the      first   part   because    he


       5
       The text is clear: “acts charged,” though components of
“crimes charged,” are not themselves crimes. Nor do we read all
elements of a charged crime to be “acts charged,” as the dissent
suggests. Some elements denote a status, not an act. Although
the dissent dismisses Old Chief, the Court there made exactly
this point.   See Old Chief, 519 U.S. at 191-92 (describing the
distinction between “the element of felony-convict status” and a
§ 922(g) defendant’s “thoughts and actions in perpetrating the
offense for which he is being tried” (emphasis added)).


                                           14
committed any one of the acts charged would not hinder him from

obtaining a certificate of innocence.

       Surprisingly, in spite of its focus on legislative history,

the dissent offers a construction of the statute at odds with

that history.           When amending the bill to make the two parts of

the second predicate disjunctive, Congress carefully broadened

the showing required to establish each part.                               Thus while the

first part originally required a petitioner to show that he was

innocent         “of   the    crime      he     was    charged,”    it    now     requires     a

showing that he “did not commit any of the acts charged.”                                  H.R.

Rep.       No.    75-2299    at     2    (1938)       (emphasis    added).        This    shift

fatally undercuts the dissent’s suggestion that “acts charged”

simply       refers     to    crimes          identified    in    the    indictment       –-   a

suggestion         that      rests       on    language     that     never      became     law.

Similarly,         while      the       second    part     of     the    second    predicate

originally required a petitioner to prove he was “not guilty of

any other offense against the United States,” it now requires

proof that any of the “acts, deeds, or omissions in connection

with       such    charge     constituted         no     offense    against       the    United

States, or any State, Territory, or the District of Columbia.” 6


       6
       Congress’s decision to eliminate the word “other” from the
second part of the second predicate further indicates that it
intended that part to include “any of the acts charged.”     This
intention is clear from the plain meaning of the text; that is,
“acts charged” must be acts connected to “such charge.”       See
(Continued)
                                                  15
Id.      These    changes    did   make    the      statute      more    “definite    and

specific,” but not necessarily more generous to a petitioner.

      Nor does our holding render either of the two parts of the

second predicate superfluous.              Some petitioners will be able to

satisfy only the first part of the second predicate; some will

satisfy    only    the   second     part       of   that    predicate;      some     will

satisfy both; and some, like Mills, will satisfy neither.                             The

existence of the last group does not make the first part of the

second    predicate      redundant        or    unnecessary.             Rather,     that

provision, like every other part of § 2513, helps to identify

the persons to whom Congress did not wish to grant a certificate

of innocence –- persons, that is, who are not actually innocent.

      Indeed, § 2513 can be given full effect only if a court

does not overlook any of its provisions.                         Thus, the dissent’s

hypothetical      rapist-burglar      --       charged     and    convicted    only    of

rape, exonerated later by DNA, but guilty of burglary –- would

not be able to obtain a certificate of innocence.                          Although he

could satisfy the second predicate, since he did not commit any

of the acts charged, he could not satisfy the third predicate,

because    the    burglary    would   surely         constitute         “misconduct    or

neglect.”        This hypothetical, like the others offered by our



H.R. Rep. No. 75-2299 at 2 (“In other words, the claimant must
be innocent of the particular charge and of any other crime or
offense that any of his acts might constitute.”).


                                           16
friend, does not alter our holding that the plain meaning of

§ 2513      reserves    a    certificate       of    innocence       for    the   truly

innocent.



                                         VI.

      In conclusion, we note that the second § 2513 predicate is

designed      to     deny    a   certificate         of     actual    innocence      to

petitioners precisely like Mills.                   In many cases, a defendant

will have committed acts that constitute both a federal crime

and a state crime.           Often, only one crime will be charged --

usually     the    federal    crime,    which       frequently     yields    a    higher

sentence.         The decision to prosecute the federal crime rather

than the state crime does not demonstrate or imply that the

defendant     is     innocent    of    the    state       crime.      Nor    does   the

subsequent determination that the defendant is innocent of the

federal crime imply that he is innocent of the state crime.

These propositions lie at the heart of the second predicate.

Together with the first and third, the second predicate serves

to “separate from the group of persons whose convictions have

been reversed, those few who are in fact innocent of any offense

whatever.”         Betts, 10 F.3d at 1284 (quoting S. Rep. No. 75-202

(1937)).

      Congress, in enacting the unjust conviction act and § 2513,

did   not    intend    to    “open[]   wide     the       door   through    which   the

                                         17
treasury    may    be   assailed    by    persons   erroneously        convicted.”

Graham, 608 F.3d at 171 (citing United States v. Brunner, 200
F.2d 276, 280 (6th Cir. 1952)).                See also id. at 172 (noting

that because § 2513 serves as the basis for a claim against the

Government, it should be strictly construed rather than extended

to cases not plainly within its terms).                  The second predicate

plainly    excludes     Mills   from     the   purview   of   §   2513;   Congress

adjudged    that   he    is   not   “truly     innocent,”     United    States   v.

Racing Servs., Inc., 580 F.3d 710, 712 (8th Cir. 2009), and we

cannot displace that assessment.

     For the foregoing reasons, the judgment of the district

court is

                                                                          AFFIRMED.




                                         18
FLOYD, Circuit Judge, dissenting in part and concurring in the

result:

       I    agree   that     the     district       court    did    not    abuse     its

discretion in denying Mills a certificate of innocence.                           Unlike

the majority, however, I would hold that Mills failed to satisfy

only the third predicate of 28 U.S.C. § 2513.                        Specifically, I

disagree with the majority’s assertion that the second predicate

permits only “truly innocent” plaintiffs to recover.                            Although

this construction has appeal as a matter of policy, it is not

supported     by    the    statute’s      plain     language.        Accordingly,      I

respectfully dissent.



                                           I.

                                           A.

       To   bring   an     action    under   28     U.S.C.    §    1495   for    damages

following a wrongful conviction, Mills must “allege and prove”

each of three statutory predicates.                 First, he must show that a

court has “reversed or set aside” his conviction “on the ground

that he is not guilty of the offense of which he was convicted.”

28 U.S.C. § 2513(a).            Second, he must demonstrate either that he

“did not commit any of the acts charged” (“Predicate 2(a)”) or

that   “his    acts,      deeds,    or   omissions    in     connection     with    such

charge constituted no offense against the United States or any

State,      Territory,     or    the     District    of     Columbia”     (“Predicate

                                           19
2(b)”).     Id.     And third, he must show that he “did not by

misconduct or neglect cause or bring about his own prosecution.”

Id.

      The majority finds that Mills failed to satisfy Predicate

2(a), i.e. the “any of the acts charged” predicate. 1         According

to the majority’s construction, Mills must show that he did not

commit any of the elements of each crime charged—even if some

elements,      standing    alone,     are   inherently   innocent   and

noncriminal.      Ante at 9–10. 2   This construction is unsupported by

both legislative history and the plain text of the statute.



                                     B.

      The majority makes much of the fact that Congress intended

“to ensure that only a truly innocent petitioner is eligible

      1
       Mills concedes that he cannot satisfy Predicate 2(b)
because “his acts . . . in connection with such charge”
constituted the uncharged North Carolina offense of possessing a
firearm while a convicted felon.     See N.C. Gen. Stat. § 14-
415.1(a). Thus, he may only receive a certificate of innocence
if he can satisfy Predicate 2(a) by showing that he committed
none of the “acts charged.”
      2
       Although the majority notes that not every element of
every offense will be an “act charged” for purposes of § 2513,
the opinion fails to provide guidance to district courts tasked
with making this determination.   In the absence of controlling
precedent, a district judge has near-unfettered discretion to
decide which elements will be deemed “acts” that the petitioner
must prove he or she did not commit.     This construction will
therefore have the effect of interpreting “any of the acts
charged” to mean “any of the elements of any of the acts
charged.”


                                     20
for” relief.            Ante at 6 (emphasis added).              As the legislative

history reveals, however, Congress drafted the final statute in

a way that makes it impossible to limit relief to the “truly

innocent.”

       In the text of the bill first introduced and passed by the

Senate in 1937, the petitioner was required to show that he was

innocent “of the crime with which he was charged and not guilty

of any other offense against the United States.”                        See H.R. Rep.

No. 75-2299 at 2 (1938) (emphasis added).                        This provision was

included in order “to cover cases where the indictment may fail

on    the    original       count,     but   claimant      may   yet    be     guilty     of

another” uncharged offense. Edwin M. Borchard, State Indemnity

for   Errors       of     Criminal    Justice,      S.    Doc.   No.   62-974,       at   31

(1912).

       Had   the     Senate    bill     been    enacted,     Mills     could    not    have

satisfied          this     statutory        predicate—although          his     federal

conviction was overturned, his conduct was concededly an offense

against the state of North Carolina.                     But the Senate version was

not enacted.            Out of concern that the Senate language was “not

definite     and     specific      enough,”       the    House   Judiciary     Committee

replaced      it    with     the     language     under    which     Mills     now    seeks

relief.       H.R. Rep. No. 75-2299 at 2.                    The law, as enacted,

replaces the Senate’s “and” with the present disjunctive “or.”

While the Senate bill would have limited relief only to those

                                             21
“in    fact    innocent      of    any    offense        whatever,”         Betts    v.   United

States,       10 F.3d 1278,    1284      (7th       Cir.    1993),     the     statute    as

enacted does not impose such a limit.                           Instead, § 2513 provides

relief to petitioners who are innocent of the crime charged but

nevertheless responsible for other, uncharged crimes—that is, to

people who are not, in fact, innocent of any offense whatever.



                                                    C.

        The majority, in attempting to shoehorn the statute into

its narrow conception of actual innocence, “inserts an Alice-in-

Wonderland         analysis       into    what       should       be    a    straightforward

question of statutory construction.” United States v. Kerr, 737
F.3d 33,    40     (4th   Cir.     2013)     (Davis,         J.,    dissenting).         When

statutory “language is plain, a court’s ‘sole function . . . is

to    enforce       it    according      to   its     terms.’”          United      States     v.

Spinks, 770 F.3d 285, 289 n.3 (4th Cir. 2014) (quoting Lamie v.

U.S. Trustee, 540 U.S. 526, 534 (2004)). In construing Predicate

2(a), the majority disregards the statute’s plain language and

instead       reads      “acts”     to   mean       “elements.”             To    satisfy     the

predicate, Mills need only prove that he “did not commit any of

the acts charged”—not that he did not commit any of the elements

of those acts.

       We have already construed “any of the acts charged” to mean

acts    rather      than     elements.         In    United       States     v.     Graham,    my

                                               22
colleague       in     the   majority     found       that      the       second   statutory

predicate “requires a petitioner to prove that he did not commit

the     charged      criminal    acts    or    that      they   do    not     constitute     a

crime.” 608 F.3d 164, 176 (4th Cir. 2010) (Motz, J.) (emphasis

added).        In addition to being wholly unsupported by usage and

precedent, the majority’s novel statement that “‘acts charged’ .

.   .    are    not    themselves       crimes”     is     irreconcilable          with    the

construction we adopted in Graham. See ante at 14 n.5.

        The    words     “act”   and     “element”        refer       to    two    different

concepts in criminal law.               An element is a constituent part of a

crime that the prosecution must prove beyond a reasonable doubt

in order to sustain a conviction.                     Black’s Law Dictionary 634

(10th ed. 2014); see also United States v. Hayes, 55 U.S. 415,

422 & n.4 (2009) (noting that conceptually distinct attributes

of a crime, e.g. the action taken by the defendant and his or

her relationship to the victim, cannot constitute one element).

A criminal act, however, is “[a]n unlawful act that subjects the

actor to prosecution under criminal law,” more commonly known as

a crime.        Black’s Law Dictionary 30 (10th ed. 2014); see also

id.     at    451    (defining    crime       as   “an    act    that       the    law   makes

punishable”).

        Because       criminal   acts     often       consist        of    more    than    one

element,       the    majority’s    construction          will    lead       to    an    absurd



                                              23
result in this and other cases. 3                          For example, to convict a

defendant under 18 U.S.C. § 1709, which prohibits the theft of

mail       by   a   postal       employee,     the       government   must    prove   three

elements        beyond       a    reasonable       doubt:     (1)   that    the   defendant

deliberately took an item that had been mailed; (2) that the

defendant knew that he or she had no authority to take the item;

and (3) that the defendant was a United States Postal Service

employee        when    he       or   she   took     the    item.     United      States   v.

Stewart,        127 F.3d 1101   at   *1     (4th     Cir.   1997)    (per    curiam)

(unpublished           table      decision).         A     hypothetical     postal    worker

found to have been wrongfully convicted under § 1709 could show

that he did not commit the criminal act of stealing mail.                                  He

could never show, however, that he was “innocent” of one of

§ 1709’s elements: being an employee of the U.S. Postal Service.


       3
       When a crime has multiple elements, it is quite often
because it is the confluence of those elements that creates
societal harm. Such crimes typically require proof of at least
one element that, standing alone, would be wholly innocent.
See, e.g., 18 U.S.C. § 47 (conviction for impermissibly hunting
certain wild horses or burros requires proof that defendant used
an aircraft or motor vehicle); 18 U.S.C. § 873 (conviction for
blackmail requires proof that defendant threatened to report a
criminal violation); 18 U.S.C. § 1621 (conviction for perjury
requires proof that defendant took an oath); 18 U.S.C. § 1921
(conviction for receiving federal employees’ compensation after
marriage requires proof that defendant married); 18 U.S.C.
§ 2191 (conviction for cruelty to seamen requires proof that
defendant was the master or officer of a vessel of the United
States). Under the majority’s reading, a person wrongfully
convicted of any of these crimes would be unable to satisfy
Predicate 2(a).


                                               24
Therefore, under the majority’s construction of “any of acts

charged,” the wholly innocent postal worker would be unable to

satisfy Predicate 2(a) simply because he is a postal worker.

Congress surely did not intend this result.

     The House Report also supports reading the word “acts” to

mean “acts.”         According to the Report, the “any of the acts

charged” prong refers to the particular crime(s) for which the

petitioner was wrongfully convicted, while the “[no] crime or

offense”     prong    refers      to   other,    uncharged     criminal     conduct

arising    from      the   same    acts    for   which   the     petitioner      was

wrongfully    convicted.          H.R.    Rep.   No.   75-2299    at   2.        This

interpretation       is    consistent     with   the   plain    meaning     of   the

statutory text, and ensures that each prong imposes a different

and independently sufficient requirement.

     The majority's construction, on the other hand, collapses

the two prongs by effectively swapping the word “or” for “and.” 4


     4
       The majority’s construction would still permit relief for
someone who cannot satisfy the “[no] crime or offense” prong
because he or she committed a wholly different but uncharged
crime.   For example, a man whose conviction for rape during an
uncharged burglary was overturned on the basis of DNA evidence
would not be able to satisfy the “[no] crime or offense” prong
because of the burglary, but would be able to satisfy the “any
of the acts charged” prong because he did not commit any of the
elements of rape. This result is at odds with the majority’s
view that § 2513 “ensure[s] that only a truly innocent
petitioner is eligible for a certificate of innocence,” but is
nevertheless required by the disjunctively written statute.
Ante at 6.


                                          25
See ante at 15 n.6 (positing that Congress intended the “[no]

crime or offense” prong to include the “any of the acts charged”

prong).       By way of example, consider a person whose conviction

under 18 U.S.C. § 81 for malicious burning of military property

is overturned because the building he burned was not on military

soil.        The hypothetical defendant will not be able to satisfy

Predicate 2(b) (the “[no] other crime or offense” prong) because

his conduct constitutes state-law arson.                           Under the majority’s

construction, he also will not be able to satisfy Predicate 2(a)

(the    “any    of     the    acts     charged”       prong)       because         the     conduct

constituting         the     uncharged        state     crime       (i.e.          burning)      is

necessarily       an       element      of     the    originally          charged         federal

offense.       This construction renders Predicate 2(a) superfluous

and     not       independently              sufficient,           and        is      therefore

impermissible.         See Corley v. United States, 556 U.S. 303, 314

(2009) (“[O]ne of the most basic interpretive canons . . . [is]

that a statute should be construed so that effect is given to

all    its    provisions,        so    that    no    part   will     be       inoperative        or

superfluous       or      void    or    insignificant          .    .     .    .”     (internal

quotation marks omitted)).

       The majority’s construction also runs afoul of our “duty to

give    effect,      if      possible,        to    every   clause        and       word    of    a

statute.”       United       States     v.     Menasche,     348 U.S. 528,    538–39

(1955).       Predicate 2(b) requires a petitioner to show that his

                                               26
or her “acts, deeds, or omissions” did not constitute a crime in

any jurisdiction.      28 U.S.C. § 2513(a)(2).           By reading “acts” to

mean “actions,” the majority renders the word “deeds” redundant

and unnecessary.       Construing “acts” to mean “criminal acts”—that

is,   understanding    “acts”      contextually    as    a    term   of   art—is   a

better    reading    because   it    gives    effect    to    each   word   of    the

statute.

      I would therefore hold that the second statutory predicate

of § 2513 is satisfied when a petitioner alleges and proves

either (a) that he or she did not commit any of the criminal

acts charged in the original indictment, or (b) that his or her

conduct arising from the same transaction or occurrence as the

charged    conduct    does   not    constitute    an    additional,       uncharged

state or federal crime.



                                             D.

      Mills has satisfied the second predicate of § 2513.                   He was

charged    in   a    one-count      indictment    with       being   a    felon    in

possession of a firearm.            His conviction was vacated because,

under the rule we announced in United States v. Simmons, 649
F.3d 237 (4th Cir. 2011) (en banc), at the time of his arrest

Mills had not been convicted of a crime punishable for a term




                                        27
exceeding one year within the meaning of 18 U.S.C. § 922(g)(1). 5

He did not commit the act of possessing a firearm while a felon—

the only crime charged—and the government does not argue to the

contrary.          Congress did not intend to deny relief to a person

actually innocent of possessing a firearm while a felon just

because       he    committed      the       constitutionally     protected   act   of

possessing a firearm. 6            Cf. District of Columbia v. Heller, 554
U.S. 570,    592   (2008).         I    would   therefore    hold   that   Mills




       5
       This is distinguishable from the case in Osborn v. United
States, in which the petitioner’s conviction was reversed solely
because the military court-martial that had convicted him was
without jurisdiction.     322 F.2d 835, 840 (5th Cir. 1963).
There, the court found that because the military indictment
charged the petitioner with murder and he was unable to prove
that he did not commit the murder, he failed to satisfy the “any
of the acts charged” prong.     Id. at 842. Here, on the other
hand, Mills has shown that he did not commit the only act
charged in the indictment: possessing a firearm while a felon.
       6
       The majority’s view that § 922(g) criminalizes the mere
possession of a firearm “and then applies the statute only to a
limited subset of people” is fundamentally inconsistent with
Heller and unsupported by United States v. Old Chief, 519 U.S.
172 (1997).    There, the Supreme Court held only that for
purposes of Federal Rule of Evidence 403 balancing, the specific
nature of the prior offense of conviction is more prejudicial
than probative when a defendant is willing to stipulate to a
prior felony conviction within the meaning of § 922(g). 519
U.S. at 185–86.     That a defendant’s “felony-convict status”
lacks narrative force is entirely irrelevant to the question of
what criminal act is proscribed by § 922(g). A person, such as
Mills, who has never been convicted of a crime punishable for a
term exceeding one year is factually and legally incapable of
committing the criminal act of being a felon in possession of a
firearm.


                                               28
satisfied the “any of the acts charged” prong of the second

predicate of § 2513.



                                II.

     The third predicate of § 2513 requires Mills to show that

“he did not by misconduct or neglect cause or bring about his

own prosecution.”   28 U.S.C. § 2513(a)(2).   Because the majority

found that Mills failed to prove the second statutory predicate,

it did not reach this predicate.        I would hold that Mills’s

prosecution arose from his own neglect and that he therefore

cannot satisfy the third predicate. 7

     “[T]he background presumption must be that ‘every citizen

knows the law.’”    United States v. Fuller, 162 F.3d 256, 262

(4th Cir. 1998) (quoting Bryan v. United States, 524 U.S. 184,

193 (1998)).   Thus, when he pawned the two firearms, Mills knew

or should have known that under the prevailing interpretation of

§ 922(g) he was violating federal law.     Even if Mills genuinely

believed that our pre-Simmons interpretation of § 922(g) was


     7
       I would not hold, however, that Mills's possession of
firearms   constitutes  "misconduct"   that  brought   about   his
prosecution. We held in United States v. Graham that to act as
a bar to relief, "misconduct" must constitute a "reasonable
basis for Government officers to prosecute." 608 F.3d at 173.
It is manifestly unreasonable to prosecute someone who has never
been convicted of a crime punishable for a term exceeding one
year under Section 922(g). Therefore, Mills’s possession of a
firearm was not misconduct within the meaning of § 2513(a)(2).


                                29
incorrect,     he     is   charged     with      the        knowledge     that     his

interpretation of the statute was at odds with governing Circuit

law.      A    reasonable    person       wishing      to     avoid     arrest     and

prosecution    will    comply   with      the   law    as    interpreted    by     the

courts, even if he believes that interpretation to be error.

       Mills acted with neglect in possessing the two firearms,

and this neglect brought about his prosecution.                       He therefore

cannot satisfy the third predicate of § 2513.



                                          III.

       For the above reasons, I agree that the district court did

not    abuse   its    discretion     in     declining        to   grant    Mills     a

certificate of innocence.        In reaching this result, however, the

majority has interpreted the “any of the acts charged” prong of

§ 2513’s second predicate in a manner that is unsupported by the

statutory text.        I therefore respectfully dissent from Parts

III, IV, V, and VI but concur in the result.




                                       30